Citation Nr: 0512377	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected diabetes mellitus, 
Type II. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.  He served a part of his active duty in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This claim is again before the 
Board following completion of its directives in its July 2004 
remand order.   

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.  See VA 
Form 9.  


FINDINGS OF FACT

1.  Decreased visual acuity, presbyopia, and chalazia are not 
shown to have been incurred in active duty; nor are any of 
these disorders shown to be proximately due to, or the 
consequence of, service-connected diabetes mellitus.  

2.  Refractive error is deemed a congenital or developmental 
disorder for which service connection is not permissible, and 
is not otherwise shown to be related to service or service-
connected disability.  

3.  Bilateral sensorineural hearing loss is not shown to have 
been incurred in active duty; the earliest medical evidence 
of hearing loss disability is dated decades after discharge 
from duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the claimed eye 
condition, to include decreased visual acuity, presbyopia, 
chalazia, and refractive error, are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  The criteria for service connection for bilateral 
sensorineural hearing loss are not met; nor can hearing loss 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Eye Disorder

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection requires: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a nexus between the current disability and 
any injury or disease incurred therein.  See, e.g., Pond v. 
West, 12 Vet. App. 341 (1999).  Service connection also may 
be granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. § 
3.303(d) (2004).

Further, under 38 C.F.R. § 3.310(a) (2004), service 
connection is granted for a disability proximately due to, or 
the result of, a service-connected disability or injury.  
Secondary service connection essentially means that a 
service-connected disability aggravates another condition.  
With respect to secondary service connection, the veteran 
will be compensated for the degree of disability - but only 
that degree - over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  VA medical records dated within the 
last five years document diagnosis of diabetes mellitus, Type 
II.  Service connection is in effect for diabetes mellitus, 
due to in-service exposure to herbicides, with an evaluation 
of 20 percent effective July 9, 2001.  See August 2002 rating 
decision.  Diabetes is the only service-connected disability.  
As such, if the evidence indicates an etiological 
relationship between a current eye disorder and diabetes, 
secondary service connection may be warranted.    

In December 2002, a VA compensation and pension (C&P) 
examination was performed in connection with the eye disorder 
claim.  While the veteran's bilateral vision is corrected 
with glasses, there is decreased bilateral visual acuity, 
uncorrected, for both near and distance vision.  Further, 
while no diabetic retinopathy was noted, the diagnoses 
included chronic chalazia in both lower eyelids, refractive 
error, and presbyopia.  A July 2004 C&P examination resulted 
in the diagnoses of diabetes mellitus without retinopathy, 
refractive error, presbyopia, and decreased bilateral visual 
acuity, near and distance, corrected with eyeglasses.  Thus, 
the veteran currently has eye disorders, meeting one 
criterion for service connection.  

However, the evidence as a whole does not support service 
connection on either a direct or secondary basis.  As for 
secondary service connection, the C&P examiner stated in her 
October 2004 addendum to the July 2004 examination report 
that neither a history of chalazion (diagnosed as "history 
of chalazion" because chalazion was not found at the time of 
the physical examination in July 2004), nor reduced visual 
acuity, is attributable to diabetes.  With respect to 
chalazia, the examiner reported that this condition is 
experienced by non-diabetics and diabetics alike in 
approximately the same frequency, which strengthens the 
examiner's opinion that a medical basis for secondary service 
connection is not found.  

With respect to refractive error diagnosed in December 2002, 
refractive error is deemed a congenital or developmental 
disorder under VA regulations.  As such, service connection 
therefor is precluded as a matter of law.  38 C.F.R. 
§ 3.303(c) (2004).  

As for presbyopia noted again in the October 2004 C&P 
addendum report, the examiner did not explicitly provide a 
nexus opinion.  However, the Board acknowledges that lack 
thereof does not render the addendum report incomplete for 
the purposes of complete adjudication of the claim, to 
include a determination on whether service connection for 
presbyopia might be warranted even if service connection for 
vision loss and chalazia is not supported.  In this 
connection, the Board notes that presbyopia is defined, in 
pertinent part, as: "The physiologic loss of accommodation 
in the eye in advancing age . . ." (emphasis supplied).  See 
Stedman's Medical Dictionary, 27th ed. (2000), p. 1440.  As 
such, and in conjunction with other evidence, namely apparent 
manifestation of vision problems decades after discharge, the 
Board finds it reasonable to conclude that no basis to link 
active duty and presbyopia is found in the record.           

With respect to active service, the Board acknowledges that 
the claims folder includes no service medical records.  As a 
general matter, service medical records are of particular 
importance where, as here, the issue to be decided is service 
connection, a key component of which is evidence of a 
relevant in-service incident or injury, typically documented 
by in-service treatment for an ailment relevant to the 
disorder for which service connection is being sought.  The 
Board acknowledges that the RO reportedly has attempted to 
locate the veteran's service medical records through likely 
sources, including the National Personnel Records Center, and 
has determined that none is available.  See November 2003 RO 
letter.  This fact alone admittedly is not conclusive 
evidence that no service medical record ever existed.  While 
the Board regrets that no service medical record is available 
for consideration, it is important to note that, at no time 
did the veteran ever contend that he suffered an eye injury 
or experienced vision loss in service, or even shortly 
thereafter, or that he was treated for eye problems in 
service, and, the earliest medical evidence of vision loss is 
dated decades after service, which, collectively, 
significantly alleviate the concern that the veteran may be 
materially prejudiced due to the unavailability of service 
medical records.  Moreover, the theory upon which the 
veteran's claim is based is not direct service connection 
anchored in a relevant in-service event affecting the eyes; 
rather, it is secondary service connection based upon 
diabetes diagnosed many decades after discharge.  Thus, the 
Board has considered the unavailability of service medical 
records and its potential impact on this claim, but does not 
find that the record is inadequate for the purposes of 
deciding this claim for this reason.        

The Board further acknowledges the recently submitted 
statement of the veteran's spouse indicating her personal 
knowledge of her husband's vision problem, which reportedly 
had its onset after a diagnosis of diabetes and appears to be 
gradually worsening despite the wearing of eyeglasses.  To 
the extent that this statement was submitted to suggest that 
causation is shown because vision loss followed diabetes, the 
statement is not considered competent for the purposes of 
evaluating this claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).  As for the report that 
vision is worsening, the issue before the Board is etiology 
(medical basis to link service or diabetes with vision 
disorder), not whether the veteran currently has an eye 
disorder or even that it is progressively worsening.  On this 
issue, the Board has found, as discussed above, that the 
evidence is unfavorable.      

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

II.  Bilateral Sensorineural Hearing Loss

With respect to sensorineural hearing loss, service 
connection may be permitted in this case in one of two ways: 
either directly, with evidence that some incident or injury 
in service is the cause of current hearing loss; or, in the 
alternative, presumptively, with evidence of manifestation of 
hearing loss to a minimum degree of 10 percent within one 
year after discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

There also are special regulations on whether sensorineural 
hearing loss is a disability.  Hearing loss is recognized as 
a disability under VA regulations when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  38 C.F.R. § 3.385 (2004).  

The veteran served on active duty in Vietnam, from March 1970 
to October 1970.  While the evidence does not show combat 
service, and the veteran himself does not contend he served 
in combat, he does report trauma in the form of demolition 
noises in Vietnam without ear protection.  See DD Form 214; 
veteran's statements submitted in support of the claim; 
January 2003 C&P examination report.  The veteran contends 
that such noise exposure is the cause of his hearing loss.  

Medical evidence in the form of a VA audiology report dated 
in January 2003 documents, among other findings, puretone 
threshold scores above 40 decibels bilaterally at 3000 and 
4000 Hertz.  Also, the August 2004 VA audiology examination 
report shows Maryland CNC Test scores of 88 percent 
bilaterally.   Thus, the veteran has a current hearing loss 
disability which meets the criteria for disability consistent 
with 38 C.F.R. § 3.385, and one criterion for service 
connection. 

Moreover, with respect to the requisite relevant in-service 
injury, even without corroborating evidence (that is, 
evidence other than the veteran's own allegations as to noise 
exposure in service), the Board is inclined to find the 
veteran's statements as to noise exposure competent and 
reliable, and assumes that such exposure was incurred.  This 
is so largely because of the lack of service medical records, 
and in particular, entrance and separation medical 
examination reports documenting audiology testing results.  
(Even if these records were before the Board, they might not 
have added material evidence, as the veteran himself reported 
at the January 2003 C&P examination that he did not recall 
having a hearing examination before discharge.)    

Even so, the record ultimately does not support service 
connection because the C&P examiner concluded in her October 
2004 addendum to the August 2004 audiology examination report 
that "it is difficult to say whether the hearing loss was 
incurred in the military" given the veteran's civilian 
employment history as a mechanic without the use of ear 
protection (referring to the January 2003 C&P audiology 
examination report).  While the veteran reported that his 
work environment did not present such high level of noise as 
to require ear protection, this was deemed "debatable" by 
the C&P examiner.  The Board agrees.  The veteran is not 
shown to be an audiologist or other medical professional 
qualified to determine whether the noise level at his 
workplace was or was not severe enough to require ear 
protection, or that it could not have caused or contributed 
to current hearing loss.  See Espiritu, discussed in Section 
I above.  The examiner thus concluded that to find a link 
between service and current hearing loss (which apparently 
was not diagnosed until decades after service, precluding 
presumptive service connection at least based upon the record 
to date) on these facts would be "purely speculative."  The 
Board cannot grant service connection based upon speculative 
or conjectural professional opinions on causation.  See 
38 C.F.R. § 3.102 (2004); see, e.g., Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative).  

Finally for reasons similar to those cited in Section I 
concerning the eye disorder and light of Espiritu, the lay 
statement submitted by the veteran's spouse indicating her 
husband's gradually worsening hearing loss is competent for 
the purposes of showing lay observation or knowledge of 
relevant symptomatology, but is not competent for the 
purposes of documenting evidence of requisite causation. 
 
In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim, due to 
lack of competent evidence of causation.  Thus, it does not 
apply the benefit-of-reasonable doubt rule.  38 C.F.R. 
§ 3.102 (2004).

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  
With respect to the first three elements, VA sent the veteran 
a letter in November 2002, in advance of the issuance of the 
rating decision from which this appeal stems, informing him 
of the elements of service connection (including secondary 
and presumptive service connection), and advising him what 
types of evidence would satisfy the elements (such as a 
doctor's nexus opinion).  It also advised him that VA would 
assist in obtaining missing pertinent evidence if he provided 
sufficient information to do so, by, for example, providing 
names and addresses of doctors who treated him for the 
claimed disorders, or informing VA of the existence of 
pertinent records in the custody of a federal agency or other 
entities.  It also informed him that C&P examination would be 
scheduled as warranted.  The veteran was notified that he 
ultimately is responsible for substantiating his claim 
notwithstanding VA's duty to assist.  The letter also 
informed him he could submit lay statements, or other 
evidence on his own.  Thus, through this letter, the veteran 
received adequate notice of what information and evidence not 
of record is needed to substantiate the claim, as well as his 
and VA's respective claim development responsibilities.  The 
record indicates that the veteran received and considered the 
notice, because his wife subsequently submitted her own 
handwritten statement in support of the claim.  The veteran 
did not, however, respond with evidence, or provide 
information about sources of relevant evidence the VA could 
contact to obtain missing evidence.  

Even though the Board finds that the November 2002 letter 
provided requisite VCAA notice as to the first three 
elements, it is worth noting that the RO went beyond the 
requirements when it provided the veteran two additional VCAA 
notices in November 2003 and in July 2004.  These letters 
were substantially similar in content as that sent in 2002, 
but provided more specific details as to the status of the 
claim and what evidence and information have been obtained to 
date.  The 2003 letter specifically placed the veteran on 
notice that efforts were made to locate his service medical 
records, but none were reported to be available.  The 2004 
letter explicitly stated, in bold print: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Moreover, the January 2005 
Supplemental Statement of the Case (SSOC) included 38 C.F.R. 
§ 3.159 (2004), which states, among other things, that the 
veteran may submit any evidence in his possession pertinent 
to the claim.  

Under the circumstances, the Board is satisfied that the 
veteran has received more than adequate notice of all four 
elements of a VCAA notice, even though the fourth element 
arguably is not required.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element is obiter dictum and not binding on VA).  Moreover, 
after the issuance of the SSOC in January 2005, which clearly 
indicated the RO's continuing denial of the claim, the 
veteran and his accredited representative were on notice that 
an additional 60-day period would be permitted to comment on 
the SSOC or provide additional information.  Neither the 
veteran nor his representative submitted additional 
information, but further argument was submitted by the 
representative.  The Board finds it reasonable to interpret 
such inaction to indicate satisfaction with the development 
of the claim.  Further, the Board does not find anything in 
the record to suggest that relevant evidence exists, but is 
missing from the record due to inaction on the part of VA in 
terms of notice.           

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, again, 
the veteran did not report receiving relevant medical 
treatment at a non-VA facility, and VA outpatient care 
records are of record.  After the Board remanded the claim, 
he was provided full C&P medical examinations appropriate to 
the claim, which included physical examinations and a review 
of relevant medical history.  He also had an opportunity to 
give oral testimony, but declined to exercise his right to do 
so.  The Board also remanded the claim, at least in part, to 
ensure that various due process considerations associated 
with the duty to assist - namely the provision of complete 
examinations adequate for rating purposes - are met.  The 
remand directives have been completed.  Under the 
circumstances, the Board is satisfied that VA has complied 
with the duty-to-assist obligations of VCAA.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for an eye disorder, claimed as secondary 
to service-connected diabetes mellitus, is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


